Citation Nr: 0119297	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  98-19 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUE

Entitlement to service connection for asbestosis.




ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service in the Navy from 
October 1944 to July 1946.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1998 RO rating decision which denied entitlement 
to service connection for asbestosis.  The veteran was 
scheduled to appear for a hearing at the RO before a Board 
member in March 2001, but he failed to appear.


FINDING OF FACT

Asbestos exposure during service is not shown, and any 
current asbestosis developed many years following active 
service and was not caused by any incident of service.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active military service in the Navy from 
October 1944 to July 1946.  Service medical records reveal 
that at his entrance examination in September 1944 as well as 
his discharge examination in July 1946, the veteran's 
respiratory system was normal.  Chest X-rays taken in 
conjunction with both examinations were negative.  Service 
medical records are negative for a diagnosis of any lung 
disorder, and do not reflect any exposure to asbestos.  The 
veteran's service records indicate that he served on various 
ships, including merchant vessels as an Armed Guard.  

In January 1998, the veteran filed a claim for service 
connection for a respiratory condition from exposure to 
asbestos.  

He attached to his claim a December 1996 letter from a 
private physician, Robert A. Rosati, M.D., written to an 
attorney affiliated with the "Maritime Asbestosis Legal 
Clinic" in Detroit, Michigan.  Dr. Rosati noted that he had 
reviewed a chest X-ray of the veteran, which reportedly 
revealed small, irregular-shaped opacities in both bases.  
Dr. Rosati further noted that irregular opacities were often 
seen on the chest X-rays of individuals who had been 
previously exposed to asbestos and were compatible with the 
diagnosis of asbestosis.  The chest X-ray also revealed 
evidence of prior cardiac surgery.  Spirometry results from 
July 1997 were also submitted.

In a January 1998 letter, the RO advised the veteran in great 
detail as to the types of evidence he needed to submit in 
support of his asbestos-related claim for service connection, 
such as all medical records of treatment, a detailed 
description of service duties and asbestos exposure, and 
complete history of pre-service and post-service occupations 
and asbestos exposure.

In a January 1998 statement, the veteran said that he had 
served in the Navy Armed Guard on three different ships (two 
merchant vessels and one Navy vessel).  He asserted that the 
ships had asbestos in the walls, bulkheads, and steam pipes, 
and that while working every day, he would breathe in the 
dust and fibers from the asbestos.   He wrote that, at 
present, he would have difficulty some days with shortness of 
breath.  

The veteran underwent a VA respiratory examination in June 
1998.  He reported having had a nine-month exposure to 
asbestos while on active duty in World War II.  He said he 
had worked as a gunner aboard a merchant ship, although he 
said he did not directly handle asbestos.  He said that for 
the two years prior to the VA examination he had experienced 
episodic shortness of breath on exercise, with spells of 
coughing and wheezing, as well as other symptoms, all without 
any known precipitating factors.  He also said that X-rays 
taken in the prior two years had shown evidence of asbestos.  
The veteran indicated that from age 14 until his 40s he had 
smoked a pack of cigarettes very day.  Upon examination, the 
veteran's lung fields were clear, with decreased breath 
sounds at the bases, and no wheezes, rales or rhonchi were 
heard.  A chest X-ray revealed no definite evidence of 
calcified or uncalcified pleural plaques to suggest asbestos 
exposure.  A pulmonary function test revealed mild to 
moderate combined obstructive and restrictive pulmonary 
disease.  The VA examiner's impressions were history of 
asbestos exposure, and chronic bronchitis.  

In August 1998, the veteran submitted copies of documents 
from 1997 indicating that he had received a partial 
settlement in asbestos-related litigation directed against a 
company which reportedly made boilers for some of the ships 
he was on (at some unspecified date).  The company admitted 
no liability in the settlement.  A letter to the veteran from 
his attorney, concerning the settlement, noted the company's 
liability was doubtful, and it was noted there was ongoing 
litigation against 25 or more other defendants.  

II.  Analysis

The veteran claims he developed asbestosis due to exposure to 
asbestos while aboard ships in the Navy.  The file shows that 
the RO has properly developed the evidence to the extent 
possible, and there is no further VA duty to assist the 
veteran with his claim for service connection for asbestosis.  
Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, 
114 Stat. 2096 (2000).  In this regard, it is noted that some 
private medical records have been obtained, and the veteran 
has been afforded a VA medical examination.  The veteran 
failed to submit most of the information requested by the RO 
in the asbestos development letter, and he failed to report 
for a scheduled Board hearing.

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

The record demonstrates the veteran served on active duty in 
the Navy from 1944 to 1946, including duties as an Armed 
Guard on merchant vessels.  There is no evidence of any 
asbestosis or other lung disorder during service or in the 
many years after service.  The first indication of possible 
asbestosis is from 1996.

As to claims involving service connection for asbestos-
related disease, the Board notes that there has been no 
specific statutory guidance with regard to these claims, nor 
has the VA promulgated any regulations.  However, the VA has 
provided some guidelines for considering compensation claims 
based on exposure to asbestos, and such are set forth in VA 
Adjudication Procedure Manual, M21-1, Part VI, par. 7.21.  
The manual notes that asbestos fiber masses have a tendency 
to break easily into tiny dust particles that can float in 
the air, stick to clothes, and may be inhaled or swallowed. 
Inhalation of asbestos fibers can produce fibrosis and 
tumors.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Cancers of the larynx 
and pharynx as well as the urogenital system (except the 
prostate) are also associated with asbestos exposure.  The 
manual notes that lung cancer associated with asbestos 
exposure originates in the lung parenchyma rather than the 
bronchi.  Occupations involving asbestos exposure include 
shipyard and insulation work, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
etc.  Many people with asbestos-related diseases have only 
recently come to medical attention because the latent period 
varies from 10 to 45 or more years between first exposure and 
development of disease.  In addition, exposure to asbestos 
may be brief (as little as a month or two) or indirect 
(bystander disease).  Also see VAOPGCPREC 4-2000 for a 
discussion of these manual guidelines.

The first question that must be addressed is whether the 
veteran was exposed to asbestos in service.  During his VA 
examination and in his various written statements, the 
veteran has reported a history of exposure to asbestos while 
he was aboard ships in the Navy.  Specifically, he has 
claimed that asbestos was in the walls, bulkheads, and steam 
pipes of the ships on which he served.  However, his 
particular shipboard duties as an Armed Guard do not suggest 
direct contact with asbestos, and he has submitted no 
evidence of actual asbestos exposure in service.  Shipboard 
service does not create a presumption of asbestos exposure 
under the manual provisions.  Dyment v. West, 13 Vet.App. 141 
(1999).  The veteran failed to respond to the RO's request 
for information as to pre-service and post-service 
occupations and asbestos exposure.  It is unclear whether his 
recent asbestos litigation (against 25 or more defendants) is 
related to military service or civilian employment.  The 
weight of the evidence shows the veteran was not exposed to 
asbestos in service.

There is some question as to whether the veteran even has 
asbestosis.  The 1996 letter from Dr. Rosati indicates that 
he has asbestosis, but this diagnosis was not confirmed at 
the subsequent 1998 VA examination (which diagnosed 
bronchitis and only a history of asbestos exposure).  Even 
assuming the veteran currently has asbestosis, it is not 
shown that he had asbestos exposure in service, nor is there 
competent medical evidence to link the condition with alleged 
asbestos exposure in service (as opposed to any civilian 
asbestos exposure).  

The weight of the evidence establishes that any current 
asbestosis developed many years after service and was not 
caused by any incident of service.  Asbestosis was not 
incurred in or aggravated by service.  The preponderance of 
the evidence is against the claim of service connection for 
asbestosis; thus the benefit-of-the doubt doctrine is 
inapplicable, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Service connection for asbestosis is denied.




		
L. W. TOBIN
	Member, Board of Veterans' Appeals

 

